DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 200-203, 215-216, 218-220, 223 and 225-239 are all the claims.
2.	Claims 200, 202, 203 and 226 are amended in the Response of 7/9/2021.
3.	Claims 215-216, 218-220 and 223 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2020.
4.	Claims 200-203 and 225-239 are all the claims under examination.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the provisional application no. 62/410,315 teaches anti-GCN4 CARs comprising VH/VL CDRs1-3 from the art-known parent anti-GCN4 antibody scfV 52SR4 and a generic teaching for humanized forms thereof, but does not teach the sequences of SEQ ID NOS: 290-388 and 423 nor provide a sequence listing for those sequences as required of the instant claim set. The corresponding PCT/WO reference contains a complete description and the sequence information for the 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 200-203 and 225-239 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 200-203 and 225-239 for the preamble of the subject invention drawn to “a humanized chimeric antigen (CAR)” is withdrawn in view of Applicants amendment to delete the phrase from generic Claim 200.
b) The rejection of Claim 201 for the recitation “IgG4m” because there is no universally accepted meaning in the art and it appears to be a laboratory definition is withdrawn in view of Applicants amending the claim to clarify that mutated IgG4 hinge is the sequence of SEQ ID NO: 168.

Claim Rejections - 35 USC § 102
7.	The rejection of Claim(s) 200, 202-
Applicants allege while deleting SEQ ID NO: 389 that the reference CAR sequence of SEQ ID NO: 274 does not contain the same VH/VL CDRs as set forth in generic Claim 200. 

Applicants allege while deleting SEQ ID NO: 389 that the reference CAR sequence of SEQ ID NO: 274 does not contain the same VH/VL CDRs as set forth in generic Claim 200. 

Rejections Maintained
Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	The rejection of Claim 225 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter because Claim 225 adds a percent variation to the sequence of SEQ ID NO: 322 is maintained.  	
10.	The rejection of Claim 226 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter because Claim 226 adds a percent variation to the sequence of SEQ ID NO: 322 is maintained.
	Applicants allege for each of the rejections under 35 U.S.C. 112, fourth paragraph “one would readily appreciate that these two dependent claims will necessarily contain all the limitations of the base claim. Therefore, one would understand that CAR molecules defined by Claims 225 and 226 also contain the same CDR sequences recited in Claim 200. Then by extension, one would also know that the sequence variation will necessarily occur outside the CDRs of (1) the recited scFv in Claim 225 (e.g., in the framework region) or (2) the recited CAR in Claim 226 (e.g., in the framework region of the scFv and/or the other domains of the CAR).” 
	Response to Arguments
	The claims do not in way distinguish where the variation occurs in the sequence to which they pertain. Dispositive to Applicants allegations is what is taught in the specification for the meaning for “identical” in the context of percent variation:
    PNG
    media_image1.png
    184
    1187
    media_image1.png
    Greyscale
Accordingly, the ordinary artisan consulting the specification for the meaining of “98% identical” or “95% identical” could only conclude that the variation can occur anywhere within the sequence inclusive of one or more CDRs.
	The rejections are maintained.

Conclusion
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643